Case 8:19-cv-00423-WFJ-SPF Document 61 Filed 08/02/19 Page 1 of 1 PageID 875



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISRICT OF FLORIDA
                                    TAMPA DIVISION

CHRISTOPHER MARK PARIS and
OXEBRIDGE QUALITY RESOURCES
INTERNATIONAL, LLC
Plaintiffs
v.                                                            CASE 8:19-cv-00423-WFS-SPF
WILLIAM LEVINSON and LEVINSON
PRODUCTIVITY SYSTEM, PC, a
Pennsylvania Corporation; MARK
TIMOTHY SMITH, individually, and
d/b/a CAYMAN BUSINESS SYSTEMS;
GUBERMAN PMC, a Connecticut
LLC; Daryl Guberman, individually;
DONALD LABELLE, individually,
Defendants.

                        NOTICE OF APPEARANCE OF COUNSEL
                  FOR CORPORATE DEFENDANT GUBERMAN PMC, LLC

       PLEASE TAKE NOTICE of the appearance of Bruce Alexander Minnick as counsel for
corporate defendant GUBERMAN PMC, LLC.
       Please mark your records to reflect Mr. Minnick’s appearance in this cause to be sure he
receives copies of all documents filed.
                                              Respectfully submitted,
                                              /s/ Bruce Alexander Minnick
                                              Bruce Alexander Minnick
                                              Florida Bar No. 250295
                                              3810 Buck Lake Road, Unit 607
                                              Tallahassee, FL 32308
                                              Telephone 850.893.6091
                                              Email bammab1@gmail.com


                                  CERTIFICATE OF SERVICE
        I hereby certify that a copy of this notice of appearance has been served electronically on
all counsel appearing in this cause and served by U.S. mail to all parties not represented by counsel
on this 1st day of August 2019.
                                              /s/ Bruce Alexander Minnick
